Sobel, J.
The defendant Levine moves to dismiss the indictment. He has heretofore been granted an inspection of the Grand Jury minutes.
The motion must be granted. The indictment is based on illegal evidence. The evidence before the Grand Jury consists of the confession or admissions of the codefendant made to the police officer. These are not in law binding upon the defendant, Levine. The police officer was also permitted to testify to conversations reported to him by a prospective purchaser of the stolen goods. These consist of admissions made by the defendant, Levine, to the prospective purchaser. This is clearly hearsay. The prospective purchaser was not himself called before the Grand Jury to testify to these admissions.
The motion is granted. The indictment is dismissed with directions to the District Attorney to present the evidence to either the January or February Grand Juries.